Citation Nr: 1706969	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-31 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and MS


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to June 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At the time the Veteran filed his claim for TDIU he was service connected for the following disabilities: PTSD, rated 70 percent disabling; bilateral hearing loss, rated 30 percent disabling; and tinnitus rated 10 percent disabling.  His combined disability rating was 80 percent.  

2. The Veteran's service-connected disabilities preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance duties with respect to claimants seeking VA benefits.  Given the disposition of the appeal below, the Board finds that analysis of whether VA has fulfilled those duties would serve no useful purpose.  

TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  Specifically, the Veteran asserts that his service-connected PTSD, hearing loss and related vertigo caused his retirement.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).   Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2016).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

The record shows that the Veteran filed a claim for TDIU in January 2015. 
At the time the Veteran filed his claim, the most recent December 2014 rating decision shows he was service-connected for the following disabilities: PTSD, rated 70 percent disabling; bilateral hearing loss, rated 30 percent disabling; and tinnitus rated 10 percent disabling.  His combined disability rating was 80 percent.  The Veteran, therefore, met the percentage requirements for a TDIU at the time he filed his claim.  Id.  During the pendency of the appeal, the rating of the Veteran service-connected PTSD has increased to 100 percent disabling, effective March 11, 2016, and his combined disability rating is currently 100 percent.  

Therefore, the remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The Board notes that the Veteran reported working as a landscape architect for forty years, including owning and operating his own business.  The Board further notes that the Veteran's statements as to when he stopped working are inconsistent.  VA medical records dated March 2005, September 2006, January through October 2008, March 2009, February 2010, and October and November 2011 show that the Veteran reported that he was currently working as a landscape architect.  In an April 2012 VA medical record, the Veteran reported being retired.  The Veteran further reported being retired in October 2012, August 2013, September 2014 and September 2016 VA medical records.  A February 2015 DBQ shows the Veteran reported retiring in 2012.  During an April 2016 VA examination, the Veteran reported that he had worked as a landscaper and that he last worked in 2009.  During a July 2016 Travel Board hearing, the Veteran asserted that he stopped working in 2000.  Lastly, an October 2016 VA medical record shows that the Veteran reported owning his own landscape architect business and that he still did some desk work.  

Accordingly, the Board finds that the Veteran has been an unreliable historian as to his employment history.  In addition, although the Veteran reported in October 2016 that he still did some desk work, it is unclear from this record whether this work would be considered marginal employment.  As such, the Board finds the Veteran's statements as to his work history unreliable and, thus, not competent for adjudicatory purposes.

The medical record shows that the Veteran underwent a series of psychological evaluations between April 2012 and March 2013 by a private psychologist.  In April 2012, the private psychologist determined that the Veteran suffered from PTSD and recurrent major depressive disorder (MDD).  No GAF score and no opinion as to employability was provided, however, the psychologist evaluated the Veteran's disability at 90 percent disabling.  In September 2012, the psychologist diagnosed the Veteran with PTSD and determined that he was unemployable based on a discussion of incidents involving his irritability and anger, including discharging a gun at a vending machine.  No GAF score was assigned, however, the psychologist rated his level at 100 percent disabling.  A March 2013 psychological evaluation shows the Veteran was diagnosed with PTSD and recurrent MDD.  The Veteran was assigned a GAF score of 40 indicating major impairment in several areas including an inability to work, family relations, judgement, thinking and mood.  The psychologist further opined that the Veteran was unemployable.

VA medical records show that the Veteran underwent a series of disability benefits questionnaire (DBQ) examinations for his service-connected PTSD, bilateral hearing loss/tinnitus and related vertigo.  A January 2015 DBQ found the Veteran's PTSD manifested by total occupational and social impairment.  A DBQ conducted a week later shows that the Veteran's PTSD was found manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement and/or mood.  The Veteran was diagnosed with chronic PTSD, MDD and narcissistic personality disorder.  A February 2015 bilateral hearing loss and tinnitus DBQ shows the Veteran reported giving up his landscape business because his hearing loss caused confusion due to an inability to understand conversational speech and understand questions.  

A February 2015 DBQ shows the Veteran's service-connected PTSD was found manifested by a mental condition that had been formally diagnosed, but with symptoms that were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported owning and operating his own landscape business for forty years and that he retired in 2011 due to a leg condition that made it too difficult to continue working.  The examiner opined that there was no indication the Veteran's psychological disorders precluded him from working.  The examiner based her opinion on the Veteran's employment history and his report that he stopped working due to a non-service connected condition.  The examiner noted that the Veteran was 76 years old and walked with a cane which would likely cause him to have difficulty securing a job, but that his psychological disorders did not preclude him from working.  Lastly, the examiner noted that she suspected the Veteran was motivated by financial gain and thus exaggerated his symptoms.

A February 2015 bilateral hearing loss DBQ shows the Veteran reported giving up his landscape business because his hearing loss caused dysfunction due to an inability to understand conversational speech and understood questions.  An April 2015 VA DBQ shows the Veteran's PTSD was manifested by total occupational and social impairment.  An October 2015 DBQ examiner found the Veteran's vertigo in addition to his hearing loss affected his ability to work due to severe hearing loss, episodic vertigo and a gait imbalance.  An August 2015 DBQ examiner found that the Veteran's bilateral hearing loss and tinnitus did not impact his ordinary conditions of daily life, including the ability to work.  However, the examiner found the Veteran's related vertigo did impact his ability to work due to a severe gait deficit with episodes of vertigo leading to a high possibility of falls and injury.  

Lastly, an April 2016 VA examination found that the Veteran's service-connected PTSD was manifested by total occupational and social impairment.  

As noted above, the Board finds the Veteran's lay statements with regard to his TDIU claim not competent for adjudicatory purposes.  As such, the medical evidence in this case is the most probative evidence of record.  In this regard, the Board finds the series of psychological evaluations between April 2012 and March 2013 by a private psychologist the most probative.  Beginning with the September 2012 psychological evaluation, the psychologist determined that the Veteran was unemployable and warranted a 100 percent disability rating.  This determination was continued following the March 2013 psychological evaluation in which the Veteran was assigned a GAF score of 40 and the psychologist opined that the Veteran was unemployable.

The Board notes that there are conflicting medical opinions of record, most notably the February 2015 DBQ in which the examiner opined that there was no indication the Veteran's psychological disorders precluded him from working.  The Board further notes that the examiner suspected the Veteran was exaggerating his symptoms for financial gain.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

In this case, the Board finds the April 2012 and March 2013 psychological evaluations and subsequent opinions to be of more probative value than the February 2015 DBQ medical opinion.  First, the series of private psychological evaluations were conducted over a one year period by the same psychologist.  Thus, the psychologist's familiarity with the Veteran's psychological condition would be substantially greater than any of the subsequent VA examiners conducting the DBQ and VA examinations.  Second, subsequent VA DBQ and VA examiners further found the Veteran's PTSD was manifested by total occupational and social impairment, including the January 2015 DBQ, April 2015 DBQ and April 2016 VA examination.  Thus, the opinions provided by the April 2012 and March 2013 psychological evaluations were confirmed by other VA examinations.  Third, the February 2015 DBQ examiner appears to base her opinion, at least partially, on her suspicion that the Veteran was exaggerating his symptoms for financial gain.  However, the first evidence of total occupational and social impairment occurs in September 2013, well over a year prior to the Veteran's initial claim for TDIU.  As such, the Board finds the February 2015 DBQ examiner's suspicions unsupported by the record.  Thus, the Board finds the April 2012 and March 2013 psychological evaluations are entitled to substantial probative weight.  

In sum, as of the date the Veteran filed his claim for TDIU, January 14, 2015, the evidence indicates the Veteran has not engaged in any gainful employment since approximately April 2012, that he experienced difficulties with his prior employment due to his service-connected disabilities, and that his service-connected disabilities impair his ability to maintain gainful employment.  In light of the above evidence and the medical opinions of record, the weight of the evidence is in favor of a conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2016).


ORDER

Entitlement to a TDIU is granted, subject to the laws governing the payment of monetary benefits.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


